DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 07/21/2021.
Claims 1,2, and 5-7 are amended.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The Drawings filed on 12/20/2017 are accepted for examination purposes.

Specification
The Specification filed on 12/20/2017 are accepted for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2. The term “sufficiently” in claim 2 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes examiner is interpreting the limitation as “[…] on a condition that the output does not correlate […]”

In reference to claim 9. The term “sufficiently” in claim 9 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes examiner is interpreting the limitation as “[…] on a condition that the output does not correlate […]”

In reference to claim 14. The term “sufficiently” in claim 14 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be not correlate […]”

In reference to claim 16. The term “sufficiently” in claim 16 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes examiner is interpreting the limitation as “[…] on a condition that the output does not correlate […]”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baum et al. (hereinafter Baum) US 20180285736 A1.
In reference to claim 1. Baum teaches a processor configured for adaptive quantization in an artificial neural network (ANN) (Baum in at least ¶ [0054], ¶ [0057], ¶ [0060], and ¶ [0069] discloses the processor), the processor comprising:
“processor circuitry configured to calculate a distribution of ANN information” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] “The distribution of the data is used to determine an optimum quantization scheme to apply to the weights, input data, or both”. Examiner notes that calculating a distribution of data is being interpreted as determining a distribution of data);
“processor circuitry configured to select a quantization function from a set of quantization functions based on the distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”);
“processor circuitry configured to apply the quantization function to the ANN information to generate quantized ANN information” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”);
“processor circuitry configured to load the quantized ANN information into the ANN” (Baum in at least Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses the quantized information loaded into the ANN “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”); and
“processor circuitry configured to generate an output based on the quantized ANN information” (Baum in at least Fig. 2, Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses an output based on the quantized information “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”).

In reference to claim 2. Baum teaches the processor of claim 1 (as mentioned above), further comprising processor circuitry configured to:
Baum further discloses:
on a condition that the output does not sufficiently correlate with a known correct output:
“recalculate the distribution of ANN information" (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”); and
“reselect the quantization function from the set of quantization functions based on the recalculated distribution” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”).

In reference to claim 3. Baum teaches the processor of claim 1 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a set of training data” (Baum in at least ¶ [0093] discloses the training data).

In reference to claim 4. Baum teaches the processor of claim 1 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a plurality of link weights” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] discloses the weights).

In reference to claim 5. Baum teaches the processor of claim 4 (as mentioned above), further comprising processor circuitry configured to:
Baum further discloses:
“calculate a distribution of link weights for each of a plurality of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“select a quantization function to the plurality of link weights for each of the plurality of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”); and
“apply the respective quantization function to the link weights for each of the plurality of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

In reference to claim 6. Baum teaches the processor of claim 4 (as mentioned above), further comprising processor circuitry configured to:
Baum further discloses:
“calculate a distribution of link weights for each of a plurality of subsets of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“select a quantization function to the plurality of link weights for each of the plurality of subsets of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”); and
“apply the respective quantization function to the link weights for each of the plurality of subsets of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

In reference to claim 7. Baum teaches the processor of claim 1 (as mentioned above), further comprising processor circuitry configured to:
Baum further discloses:
“apply a heuristic to the output and a known correct output” (Baum in at least ¶ [0101] and [0110] discloses applying a heuristic equation to figure out which quantization scheme to use “selection being based on a tradeoff between efficiency and accuracy”), and
on a condition that the heuristic is satisfied, to:
“recalculate the distribution of ANN information” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”); and
“reselect the quantization function from the set of quantization functions based on the recalculated distribution” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”).

In reference to claim 8. Baum teaches a method for adaptive quantization in an artificial neural network (ANN), comprising:
“calculating a distribution of ANN information” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] “The distribution of the data is used to determine an optimum quantization scheme to apply to the weights, input data, or both”. Examiner notes that calculating a distribution of data is being interpreted as determining a distribution of data);
“selecting a quantization function from a set of quantization functions based on the distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is 
“applying the quantization function to the ANN information to generate quantized ANN information” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”);
“loading the quantized ANN information into the ANN” (Baum in at least Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses the quantized information loaded into the ANN “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”); and
“generating an output based on the quantized ANN information” (Baum in at least Fig. 2, Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses an output based on the quantized information “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”).

In reference to claim 9. Baum teaches the method of claim 8 (as mentioned above), further comprising:
Baum further discloses:
on a condition that the output does not sufficiently correlate with a known correct output:
“recalculating the distribution of ANN information” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”); and
“reselecting the quantization function from the set of quantization functions based on the recalculated distribution” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”).

In reference to claim 10. Baum teaches the method of claim 8 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a set of training data” (Baum in at least ¶ [0093] discloses the training data).

In reference to claim 11. Baum teaches the method of claim 8 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a plurality of link weights” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] discloses the weights).

In reference to claim 12. Baum teaches the method of claim 11 (as mentioned above), further comprising:
Baum further discloses:
“calculating a distribution of link weights for each of a plurality of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“selecting a quantization function to the plurality of link weights for each of the plurality of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”); and
“applying the respective quantization function to the link weights for each of the plurality of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

In reference to claim 13. Baum teaches the method of claim 11 (as mentioned above), further comprising:
Baum further discloses:
“calculating a distribution of link weights for each of a plurality of subsets of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“selecting a quantization function to the plurality of link weights for each of the plurality of subsets of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the 
“applying the respective quantization function to the link weights for each of the plurality of subsets of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

In reference to claim 14. Baum teaches the method of claim 8 (as mentioned above), further comprising:
Baum further discloses:
“applying a heuristic to the output and a known correct output on a condition that the output does not sufficiently correlate with a known correct output” (Baum in at least ¶ [0101] and [0110] discloses applying a heuristic equation to figure out which quantization scheme to use “selection being based on a tradeoff between efficiency and accuracy”), and
on a condition that the heuristic is satisfied:
“recalculate the distribution of ANN information” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”); and
“reselect the quantization function from the set of quantization functions based on the recalculated distribution” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by 

In reference to claim 15. Baum teaches a non-transitory computer-readable medium comprising instructions thereon which when executed by a processor configured for adaptive quantization in an artificial neural network (ANN) (Baum in at least Fig. 1, ¶ [0052], ¶ [0062], ¶ [0063], and ¶ [0069] discloses the storage and processor), cause circuitry of the processor to:
“calculate a distribution of ANN information” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] “The distribution of the data is used to determine an optimum quantization scheme to apply to the weights, input data, or both”. Examiner notes that calculating a distribution of data is being interpreted as determining a distribution of data);
“select a quantization function from a set of quantization functions based on the distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”);
“apply the quantization function to the ANN information to generate quantized ANN information” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”);
“load the quantized ANN information into the ANN” (Baum in at least Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses the quantized information loaded into the ANN “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”); and
“generate an output based on the quantized ANN information” (Baum in at least Fig. 2, Fig. 9, Fig. 10, ¶ [0088], ¶ [0091], ¶ [0101], and ¶ [0103] discloses an output based on the quantized information “denotes optimum quantization, and ε represents the quantization error between the original output and the output with optimized quantization (either for input data, weights, or both)”).

In reference to claim 16. Baum teaches the non-transitory computer-readable medium of claim 15 (as mentioned above), further comprising instructions thereon which when executed by a processor configured for adaptive quantization in an artificial neural network (ANN), cause circuitry of the processor to:
Baum further discloses:
on a condition that the output does not sufficiently correlate with a known correct output:
“recalculate the distribution of ANN information” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by observing the input data and optimizing the quantization to best fit the distribution thereof”); and
“reselect the quantization function from the set of quantization functions based on the recalculated distribution” (Baum in at least ¶ [0021], ¶ [0076], and ¶ [0117] discloses “dynamically adapt the quantization of the weights, input data, or both, by 

In reference to claim 17. Baum teaches the non-transitory computer-readable medium of claim 15 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a set of training data” (Baum in at least ¶ [0093] discloses the training data).

In reference to claim 18. Baum teaches the non-transitory computer-readable medium of claim 15 (as mentioned above), wherein:
Baum further discloses:
“the ANN information comprises a plurality of link weights” (Baum in at least Abstract, ¶ [0017], ¶ [0020], ¶ [0021], ¶ [0085]-[0088], ¶ [0093], [0096]-[0103], and ¶ [0117] discloses the weights).

In reference to claim 19. Baum teaches the non-transitory computer-readable medium of claim 18 (as mentioned above), further comprising instructions thereon which when executed by a processor configured for adaptive quantization in an artificial neural network (ANN), cause circuitry of the processor to:
Baum further discloses:
“calculate a distribution of link weights for each of a plurality of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“select a quantization function to the plurality of link weights for each of the plurality of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the distribution of information “The first is essentially a scaling and shift (i.e. bias) operation and the second is dropping one or more bits”); and
“apply the respective quantization function to the link weights for each of the plurality of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

In reference to claim 20. Baum teaches the non-transitory computer-readable medium of claim 18 (as mentioned above), further comprising instructions thereon which when executed by a processor configured for adaptive quantization in an artificial neural network (ANN), cause circuitry of the processor to:
Baum further discloses:
“calculate a distribution of link weights for each of a plurality of subsets of layers of the ANN” (Baum in at least ¶ [0083] and ¶ [0100] “the distribution of the weights in each layer is also determined”);
“select a quantization function to the plurality of link weights for each of the plurality of subsets of layers of the ANN based on each distribution” (Baum in at least Fig. 11, ¶ [0092], ¶ [0101], ¶ [0104], ¶ [0116] discloses selecting from 2 quantization schemes based on the 
“apply the respective quantization function to the link weights for each of the plurality of subsets of layers” (Baum in at least ¶ [0083], ¶ [0085], ¶ [0092], ¶ [0102], and ¶ [0103] discloses applying quantization to the information to generate quantized information “source information is represented by both the internal weights and the data (i.e. input data to each layer). Weights are determined during training after which they are static. At this point the weights can be quantized”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126